In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00075-CV
                              __________________

                       IN THE INTEREST OF A.Q.H. IV

__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. C-236,966
__________________________________________________________________

                          MEMORANDUM OPINION

      Mother appeals from an order terminating her parental rights to Adrian, her

four-year-old son.1 On appeal, Mother argues that the Department of Family and

Protective Services failed to introduce legally and factually sufficient evidence to

prove her rights to Adrian should be terminated or to prove that terminating them is

in Adrian’s best interest.2 Because Mother’s issues lack merit, we affirm.




      1
        We use pseudonyms for the names of the minor and those of his family to
protect the minor’s identity. Tex. R. App. P. 9.8 (Protection of Minor’s Identity in
Parental-Rights Termination Cases).
      2
        See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E), (O), (b)(2).
                                         1
                                     Background

      Mother’s history with the Department began years before she had Adrian

when, in 2013, she and Adrian’s father, Anthony, began dating. In 2013, Mother was

arrested and charged in Hardin County, Texas with possession or transport of

chemicals or equipment used to manufacture methamphetamine. 3 In 2015, Mother

pleaded guilty to the indictment that resulted from her 2013 arrest. But the trial court

did not pronounce a finding of guilt; instead, the trial court deferred adjudicating

Mother guilty and placed her on community supervision for six years.

      About four years later, in December 2019, the Department of Family and

Protective Services opened a file to address concerns reported to the Department

about Anthony’s and Mother’s alleged use of meth. The children living with Mother

and Anthony went to live with relatives or family friends while they were waiting

the outcome of the Department’s investigation into the report the Department

received claiming Adrian was not being supervised properly in the home. 4 In January

2020, during the investigation, Mother gave the Department samples of hers and of

Adrian’s hair. The samples, when tested at a lab, were both positive for meth.

      In late February 2020, the caseworker assigned to Adrian’s case found Mother

and Adrian at their home while no one else was there. Mother gave the Department


      3
        See Tex. Health & Safety Code Ann. § 481.124.
      4
        Mother and Anthony are the biological parents of Adrian. Anthony is not the
father of the other children mentioned in the opinion.
                                          2
a urine sample. The test results from the lab on that sample were positive for meth.

Several days after that, Mother submitted an additional specimen of her urine,

Adrian’s urine, and a specimen of Adrian’s hair so the specimens could be tested at

a lab. The tests on these samples were all positive for the presence of meth.

      In March 2020, the Department obtained an emergency order from the trial

court naming the Department as Adrian’s temporary sole managing conservator. The

emergency order authorized the Department to remove Adrian from Anthony’s and

Mother’s home. In its petition, the Department alleged that the court should appoint

the Department as Adrian’s sole managing conservator should the circumstances

show he is unable to safely be reunified with Anthony and Mother in their home.

      In April 2020, the trial court ordered that Anthony and Mother comply with a

family service plan, a plan aimed at reunifying the parents with their son. Over the

next year, Anthony continued to test positive on many of the tests he took at the

Department’s request for the presence of meth. But Mother’s next six tests over the

months leading up to the trial were all negative.5 Even so, in October 2020, the

trajectory of the Department’s case changed. That month, police arrested Anthony

and charged him with indecency based on conduct involving one of Mother’s

children named Becky, an arrest that resulted following complaints Becky made to


      5
        The test results on Mother that were negative were based on samples
collected in the months of May, August, September, and November 2020, and
samples collected in January and March 2021.
                                       3
authorities about Anthony when she told them he had engaged in indecent acts with

her over a period of several years. The record shows that, at all material times,

Mother has denied knowing about the conduct that Becky described as it relates to

Anthony’s allegedly indecent conduct. Mother also continued living with Anthony

after Becky complained to authorities about Anthony. Based on the testimony the

trial court heard in the trial, Becky, Mother’s oldest child, was living with Becky’s

maternal grandmother. 6 The grandmother lives a few miles from Mother’s home and

is taking care of Mother’s other two daughters. Mother, however, claims she still has

parental rights to the two children who are currently living with their grandmother.

      In April 2021, the Department’s claims against Mother and Anthony went to

trial. During the trial, three witnesses testified for the Department: (1) Mother; (2)

Kyndall Trahan, an investigator employed by the Department; and (3) Stephanie

McGlory, the caseworker employed by the Department. Mother called these same

three witnesses when she presented her case. Additionally, Mother called the

grandmother to testify on Mother’s behalf. Anthony did not call any witnesses

during the trial. Instead, his attorney told the trial court that Anthony did not plan to

call anyone because he had been advised by the attorney who represented him on his




      6
        See Tex. Penal Code Ann. § 21.11(a)(2)(A). The record shows Anthony is
awaiting trial on the charges that resulted from complaints Becky made to authorities
detailing Anthony’s allegedly illegal sexual-related conduct.
                                            4
criminal case that resulted from Becky’s outcry that “he should not testify in this

matter.”

      After the parties rested, the trial court announced that, in the court’s view, it

is not “appropriate when you have had six children removed to give this mother

another chance to be involved in a child who’s difficult and having problems to begin

with, has been exposed to drugs like he has; and I’m not going to do that.”7 A few

days later, the trial court signed the order of termination now before us in Mother’s

appeal.

      Father, on the other hand, did not appeal from the order terminating his

relationship with Adrian. The order reflects the trial court terminated Mother’s

parental-rights to Adrian on three grounds, conduct endangerment, condition

endangerment, and for violating the requirements of a court ordered, family-service




      7
        We assume the trial court was referring to the fact that none of Mother’s
children have lived with Mother since the March 2020 removal of Adrian from the
home. Here, the only evidence in the record addressing a formal removal process is
the Department’s emergency petition, the petition that resulted in Adrian’s removal
that month. That said, Mother conceded during her testimony that she does not have
parental rights to two of her six children, and she explained that her oldest son was
killed while still a child after she allowed him to live with the child’s father in the
father’s home. Even so, Mother also testified she has not lost her parent-child
relationships with three of her children as of the trial. And the record does not show
whether any additional cases have been filed by the Department addressing Mother’s
parental-rights to her four other children.
                                            5
plan.8 Along with those findings, the trial court’s order states that terminating

Mother’s and Anthony’s rights to Adrian is in Adrian’s best interest.9

                                  Standard of Review

      In Mother’s appeal, she argues the Department failed to prove—by clear and

convincing evidence—either that she engaged in conduct or created a condition

sufficient to endanger Adrian, or to prove that terminating her rights to Adrian is in

his best interest. When the Department sues a parent seeking to terminate the

parent’s relationship with his or her child, the Department must present evidence

proving its claims that the parent’s rights should be terminated by clear and

convincing evidence.10 Under the Family Code, clear and convincing

evidence means enough proof to “produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.” 11 In addition

to securing a finding in its favor on one or more of the twenty-one predicate grounds

for terminating the parent’s relationship with a child based on the grounds listed in

section 161.001(b)(1), the Department must also prove that terminating the parent’s

relationship with the child is in the child’s best interest.12


      8
        See Tex. Fam. Code Ann. § 161.001(b)(1)(D) (conduct endangerment), (E)
(condition endangerment), (O) (violating the requirements of a court-ordered,
family-service plan).
      9
        Id. § 161.001(b)(2).
      10
         In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).
      11
         Tex. Fam. Code Ann. § 101.007.
      12
         Id. § 161.001(b)(1)(A)-(U), (b)(2); see also In re J.L., 163 S.W.3d at 84.
                                          6
      When, as is the case before us here, the parent appeals complaining that there

is not enough evidence to support the trial court’s conduct endangerment or its

condition endangerment findings, we review the evidence admitted during the trial

and determine whether it allowed the trial court, acting as a reasonable factfinder, to

form a firm belief or conviction the parent endangered the child.13 In our review, we

examine “the evidence in the light most favorable to the [trial court’s] finding to

determine whether [the court, acting reasonably,] could have formed a firm belief or

conviction that its finding was true.”14 In deciding whether the evidence supports the

findings challenged in an appeal, we consider whether the inferences the trial court

drew from the evidence are “reasonable and logical[.]”15 And since the trial court,

when acting as a factfinder, may reasonably infer facts from proof of other facts if

those inferences are also reasonable, we must assume “the factfinder resolved

disputed facts in favor of its finding” as to all the findings that are reasonably

inferable based on the facts proven during a trial in which a party seeks to terminate

one or both of the parent’s rights.16




      13
         In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (holding that in an appeal, the
reviewing court must review the parent’s issues that complain about the conduct
endangerment and condition endangerment findings based on the parent’s right to
due process).
      14
         In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
      15
         In re E.N.C., 384 S.W.3d 796, 804 (Tex. 2012).
      16
         In re J.F.C., 96 S.W.3d at 266.
                                         7
      Because we assume the trial court made all findings required that are

consistent with its verdict, we “disregard all evidence that a reasonable factfinder

could have disbelieved or found to have been incredible.”17 Even though we

disregard the evidence that a trial court could reasonably disbelieve, we do not

disregard it when examining the record to see if it contains enough evidence to

support the findings the trial court made terminating a parent’s rights. 18 Instead,

when conducting a legal-sufficiency review, we examine all the evidence and

determine whether the record shows a reasonable factfinder could have terminated

the parent’s relationship with her child after considering the evidence in the record

favoring the trial court’s finding and the evidence the factfinder could not have

reasonably disregarded or ignored even though it favors some other ruling.19

      A factual-sufficiency review is similar to a legal-sufficiency review because

in reviewing for factual sufficiency we “give due deference” to the trial court’s

findings when doing so is reasonable based on the direct and circumstantial evidence

admitted during the trial. 20 Under the factual-sufficiency standard, we must avoid

supplanting the trial court’s findings on the cluster of issues relevant to terminating

the parent-child relationship with findings of our own.21 Once again, when


      17
         Id.
      18
         Id.
      19
         Id.
      20
         In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (cleaned up).
      21
         Id.
                                        8
examining the evidence, we look to the evidence as a whole and decide “whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction

about the truth of the [Department’s] allegations.”22 Frequently, deciding what

evidence the trial court could not reasonably ignore and deciding whether that

evidence is so significant that the trial court could not have reasonably decided to

terminate a parent’s relationship with her child turns on the inferences that are

reasonably supported by the evidence the parties presented in the trial.23

      On appeal, Mother complains not only about the sufficiency of the evidence

supporting the three predicate findings the trial court relied on to terminate her rights,

meaning the conduct endangerment finding, the condition endangerment finding,

and the finding that Mother violated the requirements of her family-service plan. In

addition to challenging these findings, Mother argues the evidence does not support

the trial court’s finding that terminating her rights to Adrian is in Adrian’s best

interest. As to the best-interest finding, Mother notes a presumption exists under the

Family Code requiring the factfinder to infer that allowing the parent to maintain his

or her relationship with the child is in the child’s best interest.24 Even so, there are

other presumptions in the Family Code, including one that requires a trial court,


      22
          In re C.H., 89 S.W.3d 17, 25 (Tex. 2002).
      23
          In re J.F.C., 96 S.W.3d at 266.
       24
          Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,
116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child
with its parent).
                                          9
when acting as a factfinder, to presume that a “prompt and permanent placement of

the child in a safe environment is . . . in the child’s best interest.”25 As is often the

case in appeals arising from the trial of a case involving the termination of a parent’s

rights when the case includes evidence of substance abuse, the question of whether

the trial court’s decision is reasonable turns on the evidence of nature and degree of

the evidence that reveals facts surrounding the parent’s abuse of a drug and whether

it was reasonable, from that evidence, for the trial court to believe the parent’s

substance abuse issues have endangered the child.

      In her appeal, Mother also challenges the trial court’s best-interest finding. In

reviewing a best-interest finding, we examine the record for the evidence that

addressed the various, non-exclusive factors relevant to a child’s best interest as set

out by the Texas Supreme Court in Holley v. Adams.26 Often, clear and convincing



      25
         Tex. Fam. Code Ann. § 263.307(a).
      26
         In Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976), the Texas
Supreme Court created a non-exclusive list of factors generally relevant to reviewing
best-interest findings:
       • the child’s desires;
       • the child’s emotional and physical needs, now and in the future;
       • the emotional and physical danger to the child, now and in the future;
       • the parenting abilities of the parties seeking custody;
       • the programs available to assist the party seeking custody;
       • the plans for the child by the parties seeking custody;
       • the stability of the home or the proposed placement;
       • the parent’s acts or omissions that reveal the existing parent-child
       relationship is improper; and
       • any excuse for the parent’s acts or omission.
                                            10
evidence sufficient to establish the parent endangered the child by exposing the child

to a condition or by placing the child with another who did so is evidence that is

highly relevant to the finding that terminating the relationship is in the child’s best

interest. 27

                   Sufficiency of the Evidence—The Condition
                Endangerment and Conduct Endangerment Findings

       In issues one and two, Mother argues the evidence is legally and factually

insufficient to support the trial court’s findings of condition endangerment and

conduct endangerment, the predicate grounds for termination under subsections

161.001(b)(1)(D) and (E).28 While similar, the subsections are not identical. Under

subsection D, the Department had to prove, by clear and convincing evidence, that

Mother knowingly placed or allowed Adrian to remain in conditions or surroundings

that endangered his physical or emotional well-being.29 Under subsection E, the

Department needed to prove, again by clear and convincing evidence, that Mother

knowingly placed Adrian with a person or allowed him to remain in a condition with

that person when the person engaged in conduct that endangered Adrian’s well-

being. 30




       27
          Tex. Fam. Code Ann. § 161.001(b)(1), (2).
       28
          Id. § 161.001(b)(1)(D), (E).
       29
          Id. § 161.001(b)(1)(D).
       30
          Id. § 161.001(b)(1)(E).
                                       11
      Both subsections require proof of endangerment. That said, neither subsection

required the Department to prove that Mother’s conduct resulted in any actual injury

to Adrian or to another child. Instead, the focus as to endangerment is whether, given

the evidence of the parent’s own conduct or that of another with whom the parent

left the child, the parent’s conduct endangered the child. 31 To prevail on its claim

that Mother violated subsections D and E, the Department had to present sufficient

evidence to allow the trial court, acting reasonably, to form a firm belief or

conviction that Mother engaged in conduct that ran afoul of one or both of those

subsections to support a finding in favor of the Department’s claim that Mother

endangered Adrian.32

      Here, there is no evidence that Adrian suffered an actual injury from his

exposure to meth. 33 Still, the fact he was not actually injured does not mean the trial

court could not have reasonably inferred that Mother’s ten-year long history



      31
          Id. (emphasis added).
      32
          See Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).
       33
          While the Department proved that meth was detected in Adrian’s system
when the Department obtained samples from him that tested positive, the only
testimony in the record that suggests Adrian suffered any actual physical or mental
injury from his exposure to meth at home is the testimony of the caseworker, who
attributed Adrian’s behavior problems to his exposure. The caseworker’s opinion,
an opinion of a lay witness, is too speculative to support a finding of an actual injury
from the exposure to meth. That’s because the record contains no evidence to show
the caseworker is qualified to express opinions about what exposure levels to meth
result in an actual injury to a child, an opinion that would require training in fields
beyond what the record shows the caseworker has had.
                                           12
involving her episodic use of meth did not establish that Mother knowingly engaged

in a course of conduct by choosing to use meth from which a reasonable factfinder

could conclude that the parent endangered the child’s well-being. 34 That question

turns on the inferences available from the evidence the trial court heard in the trial,

evidence describing the nature and extent of Mother’s historic use of meth. And

Mother’s history involving her choices to use that substance are relevant regardless

of whether she was using meth before Adrian was born. 35

      In an opinion this Court issued last year, we explained that evidence sufficient

to reveal a parent’s past pattern in abusing a drug is evidence a factfinder may

reasonably choose to rely on when deciding whether the parent’s substance abuse

issues are so prevalent that they endangered the child. 36 In this case, the evidence

the trial court relied on to find both condition endangerment and conduct

endangerment turn on the evidence describing Mother’s historic use of meth. And

that evidence shows Mother, over the ten years she has used meth, has suffered

several adverse consequences from the choices that she made to use meth.




      34
          See In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).
      35
          Id.; In re A.J.H., 205 S.W.3d 79, 81 (Tex. App.—Fort Worth 2006, no pet.);
In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied).
       36
          See In re T.B., No. 09-20-00172-CV, 2020 Tex. App. LEXIS 8938, at *26
(Tex. App.—Beaumont Nov. 19, 2020, no pet.) (mem. op.) (citing Vasquez v. Tex.
Dep’t of Protective & Regulatory Servs., 190 S.W.3d 189, 196 (Tex. App.—Houston
[1st Dist.] 2005, no writ)).
                                           13
      One of the consequences is that Mother was indicted for manufacturing and

possession of equipment used to manufacture meth. Mother pleaded guilty to the

indictment, and she was placed on deferred adjudication based on her plea. The terms

of Mother’s probation required that she attend drug counseling. Even so, after

completing drug counseling, Mother returned to her past patterns and chose to again

use meth. These facts allowed the trial court to infer as a reasonable factfinder that,

when Adrian was born, Mother knew Adrian needed a drug-free home free from the

uncertainties that exist in homes of parents who have ongoing drug abuse problems

involving an illegal substance like meth.

      Add to that, the trial court heard evidence that allowed the court to infer that

Mother is not the sole managing conservator of two of her five living children.

According to Mother, she relinquished her rights to two of her children. While the

record is unclear about when that occurred, it is clear that she had relinquished her

rights to them prior to the trial conducted to address the Department’s claims. And

from Mother’s testimony, it was reasonable for the trial court to infer that Mother

relinquished her parental rights to two of her children in whole or in part due to

concerns that various relatives of those children have about Mother’s ability to

adequately parent a child. In other words, the trial court could infer from the

evidence when we examine it in the light that favors the findings that even before




                                            14
the Department removed Adrian in 2020, Mother had suffered serious consequences

resulting from the decisions she was making that involved her use of meth.

      Around 2015, Mother obtained outpatient treatment in a drug counseling

program after the trial court handling her criminal case for manufacturing and

delivering the equipment needed to make meth placed Mother on community

supervision. But even with counseling, Mother chose to start using meth again even

though she was responsible for raising several children who were at that time still

living in her home. To be sure, Mother testified she used meth in 2013 before she

was arrested and denied that she ever used meth around her children when they were

home. Even so, as the factfinder, the trial court was not required to believe Mother’s

self-serving testimony about her ability to religiously abstain from using meth while

her children were around given the fact that both she and Anthony tested positive

when the Department opened its investigation into a complaint that Adrian was not

being cared for properly in his home.

      Business records, admitted in the trial without objection, also support the trial

court’s findings. The records show that in 2013, the Department opened a file to

investigate Mother’s alleged use of meth in the home. In some places, the records

state that Mother told authorities she was not using meth while her children were

home. In other places, however, the records show Mother “admitted to using and

manufacturing meth in [the] home, while caring for [her] two children.”

                                         15
      Mother also testified that, in 2015, she successfully completed a drug-

counseling program she was in to comply with her court-ordered community-

supervision plan. While Mother claimed she completed the program, neither Mother,

nor the Department, introduced any records from the drug-counseling facility into

evidence during the trial. As the factfinder, the trial court could have reasonably

chosen not to believe Mother’s testimony about successfully completing counseling.

      Other business records, admitted without objection, show the trial court

required that Mother attend two mental health screenings after the Department filed

the suit. In March 2020, Mother spoke to a licensed counselor in one of these

screenings about her history of using drugs. The records from that facility reveal that

Mother has a ten-year history of drug use, use that includes Mother’s episodic and

repeated use of meth. Those same records show Mother told the counselor she had

gotten high or sick from using alcohol or drugs. She also told the counselor that her

condition, in the past, had interfered with her ability to care for her children. And

Mother told the counselor that due to her problems with illegal drugs, she had

experienced problems with family members, friends, people at work, and with the

police. On top of that, Mother told the counselor she felt like giving up because

things were not getting better.

      The counselor diagnosed Mother with amphetamine substance disorder. The

counselor also recommended that Mother participate in a residential drug treatment

                                          16
program. Mother refused, telling the counselor that she preferred to receive her

treatment in an outpatient setting. Even so, there are no records in evidence or

testimony by a health-care professional that show Mother received treatment at any

time in an outpatient or inpatient drug treatment program designed to provide Mother

with the skills she needs to abstain from her desire for meth.

      In June 2020, Mother attended a second health-care screening. Mother told

the licensed counselor she spoke to in June she has a history of using meth and

“could use ½ gram/day.” Mother’s records reflect that Mother told the counselor she

was being treated by her physician for her drug problems and that she wanted to stay

with him. Mother told the licensed counselor in her second mental health-care

screening that she would agree to being treated for substance abuse at that facility

should the Department require it.37 Apparently, the Department did not do so.

Moreover, nothing in the record shows the trial court ever ordered Mother to obtain

drug treatment to comply with her court-ordered, family service plan.

      Looking at the evidence as a whole and deferring to the trial court’s right to

make reasonable inferences from the available evidence, we conclude the trial court,

from all the evidence, could reasonably have formed a firm belief or conviction that

Mother’s substance abuse problems persist and are longstanding. Admittedly, none


      37
        The records that the trial court admitted into evidence do not show the
Department (or the trial court) required Mother to participate in a program of drug
or alcohol treatment after the Department received the counselor’s report.
                                         17
of the six random drug tests in evidence, all of which Mother took after Adrian’s

March 2020 removal by the Department, are positive for meth. Even so, Mother’s

drug tests on specimens collected in late January and early February 2020 are

positive for meth. In other words, the fact that Mother has shown some ability to

control her urge to take meth during the relatively short period that occurred

following Adrian’s removal and while Mother’s rights were at stake does not mean

the trial court had to accept the evidence favoring Mother that she now has the skills

she needs to provide Adrian with a safe and drug-free home. So while the record

certainly contains evidence to support Mother’s argument that she now has control

over her urges for meth, which is the type of evidence that the trial court could not

have reasonably ignored, the trial court was not required to consider the negative

drug tests as predictive about whether Mother now has the skills needed to control

her desires on an ongoing basis given the evidence of the nature and extent of

Mother’s substance abuse issues and the fact that Mother failed to provide the trial

court with evidence from her physician to show that she has successfully completed

a drug-treatment program sufficient to address her history and her ability to parent a

pre-school-age child.

      The trial court could also consider that denying the Department’s claims for

termination would cause delay in deciding whether, with appropriate treatment,

Mother would be able to acquire the skills she needed to control her inability to stay

                                         18
free of meth. These delays are relevant because Adrian has an interest in a prompt

and permanent placement, an interest the trial court could reasonably place above

Mother’s interest in maintaining the relationship she had with him.

      The grandmother’s testimony also generally supports the view that Mother

now has the skills and willpower she needs to successfully avoid using meth. Even

so, we also cannot say it was unreasonable for the trial to reject the grandmother’s

view about Mother’s willpower and skill. Mother has a longstanding substance abuse

problem, a problem that has manifested itself over many years. The fact that the trial

court heard evidence that shows grandmother is caring for at least two of Mother’s

other children, children Mother claims she has the rights to possess, shows that even

Adrian’s grandmother does not believe Mother now has the skills needed to safely

parent a child who lives with Mother in Mother’s home.

      The trial court presiding over this trial has more than two-decades of

experience as a judge on a court that specializes in family-law cases. Therefore, it is

reasonable for this Court to assume the trial court relied on its considerable

experience with cases involving meth given the extensive problem the substance has

caused in society. The trial court certainly would have known based on that

knowledge that meth is a highly addictive drug, evidence relevant to the trial court’s

inference that given Mother’s history and lack of evidence concerning her treatment,

she would inevitably return to her past patterns of conduct as related to using meth.

                                          19
Comparing Mother’s testimony about her past use of meth with the business records

in evidence, which also address Mother’s history with meth, it was reasonable for

the trial court to infer that Mother minimized her desires and attraction to meth when

she testified in the trial. The trial court could also reasonably infer by looking to the

information in those same records and Mother’s testimony that Mother was

exaggerating her ability to control her desire to use meth, given the stakes at issue in

the trial.

       Summing it up: Deferring to the trial court’s right as the factfinder and

viewing the evidence in the light that favors the trial court’s findings, we hold the

evidence allowed the trial court to form a firm belief or conviction that Mother

engaged in a voluntary and deliberate course of conduct or placed Adrian with a

person—Anthony—another meth user, whose conduct endangered Adrian’s

physical and emotional well-being. To be sure, the negative tests for meth tend to

support Mother’s claim she has not taken meth since the Department removed

Adrian from his home. That evidence is entitled to significant weight, as it cannot

reasonably be ignored. 38 But still, acting as the factfinder, the trial court was free to

reject Mother’s claim that her recent conduct is more predictive of her future conduct

than were her past patterns in using meth. In other words, Mother’s relatively short

history of staying drug free for a year is not negated by Mother’s ten-year history


       38
            In re C.V., 531 S.W.3d 301, 305 (Tex. App.—Amarillo 2017, pet. denied).
                                           20
that shows she used meth given the risk Mother’s history creates as related to

predicting whether she engaged in a course of conduct that allowed the trial court to

conclude she endangered Adrian.39

      We hold the evidence is legally and factually sufficient to support the trial

court’s verdict as to the trial court’s condition and conduct endangerment findings.

For that reason, we overrule Mother’s arguments in her first and second issues

claiming the evidence is insufficient to support the endangerment findings. Because

the evidence supports the findings on endangerment, we need not address Mother’s

third issue, which argues the evidence is legally and factually insufficient to support

the trial court’s finding that Mother violated the requirements of her court-ordered,

family plan.40

                 Sufficiency of the Evidence–the Best-Interest Finding

      In Mother’s last issue, issue four, she argues the evidence is legally and

factually insufficient to support the trial court’s best-interest finding. When the trial

occurred, Adrian was four-years old. The record contains testimony that Adrian, at



      39
         In re J.O.A., 283 S.W.3d at 346.
      40
         See Tex. R. App. P. 47.1 (explaining that the court’s opinion must address
those issues necessary to the court’s final disposition of the appeal); Tex. Fam. Code
Ann. § 161.001(b)(1)(O) (termination of parental rights based on violations of
provisions of a court-ordered family service plan); In re S.M.R., 434 S.W.3d 576,
580 (Tex. 2014) (“proof of any one ground will support a judgment terminating
parental rights” when the evidence shows that terminating the parent-child
relationship is in the child’s best interest).
                                            21
the time the Department removed him from his home, was not well socialized.

According to testimony presented by the Department’s witnesses, Adrian initially

had problems with his behavior, problems the caseworker explained were more

pronounced than usual for a three- or four-year-old child. According to the

caseworker, the problems she observed in Adrian’s behavior resulted from his

exposure to meth. The supervisor in charge of supervising Adrian’s case testified

that Adrian was not very verbal when the Department removed him from his home.

She explained that when he was removed, he could only speak a few words.

      According to the caseworker’s testimony, Adrian’s problems with his

behavior improved significantly after the Department put him into foster care. The

caseworker explained that Adrian still has outbursts on occasion, but he can now

follow directions. The caseworker also testified that Adrian is more verbal than when

the Department removed him. According to her, Adrian is now “just a totally

different kid.” In the caseworker’s opinion, it is in Adrian’s best interest for the trial

court to terminate Adrian’s parents’ rights.

      We note that the Department failed to develop testimony to show whether

there are any current prospects for Adrian’s adoption. And the Department presented

nothing to show how long the Department expects to leave Adrian in a foster home.

The Department did not call Adrian’s foster parents or his court-appointed special

advocate (CASA) to testify in the trial. But the trial court admitted a report from the

                                           22
CASA without objection. The report, which was prepared shortly before the trial,

reflects that Adrian’s CASA thought that terminating Mother’s rights to him is in

Adrian best interest. In the report, the CASA recommended that the trial court name

the Department as Adrian’s permanent managing conservator and allow Adrian to

remain “in [his] current placement.” Adrian’s attorney ad litem advised the trial

court that while he recognized the testimony showed Mother had made a great deal

of effort to maintain her relationship with Adrian, he thought “it would be a bad, bad

risk to have [Adrian] returned to her.”

      To Mother’s credit, the evidence in the trial shows that she substantially

complied with the material requirements of her family plan. And the evidence shows

she has a strong bond with Adrian, as she has visited him while he has been in a

foster home as many times as allowed. Adrian’s grandmother’s testimony

concerning Adrian’s best interest also favors Mother. The grandmother testified that

she is willing to allow Adrian to live with her rather than Mother if the trial court

were to accommodate her request. The grandmother explained that by allowing

Adrian to live with her, he could continue to develop his existing bond with Mother’s

other children, the children living with the grandmother in the grandmother’s home.

The grandmother explained that Mother currently visits the children living with

grandmother frequently. She also helps bathe them and feed them because she lives

a few miles away. According to the grandmother, her plan would be better than

                                          23
requiring Adrian to remain in foster care. The grandmother also testified that she

believes the children can safely be around their mother because to the grandmother’s

knowledge, Mother has not used meth for over a year. Grandmother testified that

she thinks Mother is now “an excellent example of everything she needs to be since

she’s gotten away from [Anthony].”

      When Mother testified, she explained she has not smoked meth for over a

year, is willing to “do anything that anybody asked to be able to get my kids back[,]”

has done everything she can to improve her parenting skills, and she felt she deserved

a chance to maintain her relationship with her youngest son. According to Mother,

she took up meth again about three years after Adrian was born. Since then, she said,

she has used meth three times. Mother wanted the trial court to name the

grandmother as Adrian’s managing conservator while allowing Mother to retain her

possessory rights.

      Here, as we explained when resolving Mother’s first two issues, the trial court

could have formed a firm believe or conviction that Mother used meth to the

detriment of the children living in the home in 2020 when the Department removed

Adrian from her care. While Mother denied that she used meth frequently before

Adrian was taken from her, the business records before the trial court allowed it to

infer that Mother has a ten-year history of using meth, a history that suggests more

than an infrequent use. And while Mother has had some of her children temporarily

                                         24
removed from the home more than five years earlier based on Mother’s prior

experiences involving the presence of chemicals and equipment used to manufacture

meth, Mother placed her urge for that substance above the interests of Adrian when

she chose to continue using meth even though she had a child younger than five

living in her home. The trial court did not have to ignore the fact that Adrian tested

positive for meth in deciding whether Mother’s use of meth endangered Adrian

based on the conditions where he lived. And while Mother has five living children,

none were living with her when the Department’s case was tried, a fact the trial court

emphasized when it explained why the court decided to terminate Mother’s rights.

      Mother offered four excuses for her choice to use meth. According to Mother,

she (1) exercised bad judgment, (2) was “losing [her] relationship [with Anthony[,]

(3) “had no income[,]” and (4) “had nowhere to go[.]” But there is little reason to

suggest the trial court acted unreasonably in concluding these types of problems are

likely to persist. At trial, the testimony shows Anthony is awaiting trial on the

charges that resulted from Becky’s allegations claiming he engaged in indecent

conduct, conduct that occurred over a period of years and while Mother and Anthony

were living in the home. Mother testified that currently, she is unemployed and lives

on social security disability based on a diagnosis classifying her as bi-polar. Whether

Adrian was better off in a foster home or by allowing Mother to maintain her

relationship was a contested issue in the trial. As the factfinder, it was up to the trial

                                           25
court on this record to decide what evidence it should believe and based on that, to

decide whether the evidence clearly established that a decision to terminate Mother’s

rights would be in Adrian’s best interest. 41

       Deferring to the trial court’s role as the sole arbiter of the facts, we hold the

record contains legally and factually sufficient evidence to support the trial court’s

best-interest finding. 42 We overrule Mother’s fourth issue.

                                      Conclusion

      Based on the Court’s resolution of Mother’s issues, the final order terminating

Mother’s parent-child relationship with her son Adrian is

      AFFIRMED.



                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on July 19, 2021
Opinion Delivered September 30, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




      41
          See In re J.O.A., 283 S.W.3d at 346 (explaining “the factfinder, not the
appellate court, is the sole arbiter” on matters of the credibility of the witnesses and
their demeanor); McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986)
(stating the trier of fact “may believe one witness and disbelieve others”).
       42
          See Tex. Fam. Code. Ann. §§ 161.001(b)(2), 263.307(a); see also In re
J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72.
                                          26